Order entered June 9, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00619-CV

                      DENNIS JAMES POLEDORE, JR., Appellant

                                             V.

                         CHERI YLONDA POLEDORE, Appellee

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-14-13701

                                         ORDER
       Appellant, an inmate appearing pro se, has filed a motion to suspend rule 9.3(a) which

requires a party filing any document in paper form to file also one unbound copy of the

document. See TEX. R. APP. P. 9.3(a). Pursuant to rule 2, we GRANT the May 27, 2015 motion

and DIRECT the Clerk of the Court to accept the original of any document filed by appellant

even if not accompanied by the required unbound copy. See TEX. R. APP. P. 2.




                                                    /s/   CRAIG STODDART
                                                          JUSTICE